         Case 3:17-cv-00546-JAM Document 143 Filed 07/02/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 GORSS MOTELS, INC., individually and as             )
 the representative of a class of similarly-         )
 situated persons,                                   )
                                                     )
         Plaintiff,                                  )    Case No. 3:17-cv-00546-JAM
                                                     )
         v.                                          )
                                                     )
 SPRINT SOLUTIONS, INC., a Delaware                  )
 corporation, and JOHN DOES 1-5,                     )
                                                     )
                        Defendants.                  )

                      PLAINTIFF’S MOTION TO STRIKE AND TO BAR

       Plaintiff Gorss Motels, Inc., by and through its attorneys, moves this Honorable Court to

strike the Declaration of Jennifer Moore (Doc. 140), to bar certain exhibits attached thereto, to bar

other unproduced documents and data relied upon therein, and to strike those portions of Sprint

Solutions, Inc.’s Opposition to Plaintiff’s motion for class certification that rely on the foregoing,

pursuant to Federal Rule of Civil Procedure 37(c)(1). In support thereof, Plaintiff states as follows:

       1.       In its Opposition to Plaintiff’s Motion for Class Certification (“Opposition”) (Doc.

136), Defendant Sprint Solutions, Inc. (“Sprint”) filed the Declaration of Jennifer Moore

(“Declaration”), signed on June 12, 2020, consisting of 29 paragraphs and Exhibits A through L.

(Doc. 140).

       2.       Discovery in this case closed on September 14, 2018. (Doc. 60). Sprint did not

disclose Moore in its original or supplemental Rule 26(a) disclosures and did not list her in its

original or supplemental interrogatory responses. Moore was not “disclosed” in this litigation until

Sprint filed its Opposition on June 15, 2020. Sprint relies on the Moore Declaration in support of

its “permission,” “arbitration,” and “waiver” arguments, citing to and relying upon it at pages 4,

18 and 31-34 of its Opposition. (See Doc. 136 at 4, 18, 31-34). Attached to the Declaration as
         Case 3:17-cv-00546-JAM Document 143 Filed 07/02/20 Page 2 of 3



Exhibits B, C, D, E, F, K, and L (all filed under seal, collectively referred to as the “Exhibits”) are

various agreements that Sprint also failed to produce regarding specific customers. The

Declaration also references and relies upon documents and “Sprint data” that has not been

produced and which is not attached to the Declaration.

       3.      Pursuant to Rule 37(c)(1), the Moore Declaration should be stricken, the Exhibits

and all other documents and Sprint data referenced and/or relied upon in the Moore Declaration

and by Sprint in its Opposition (that were not produced) should be barred, and all portions of

Sprint’s Opposition reliant on the foregoing should be stricken.

       4.      In accordance with L.R. 37(a), the Declaration of Ryan M. Kelly is filed herewith.

       WHEREFORE, for the reasons set forth in the attached Memorandum of Law, Plaintiff

respectfully requests that the Court strike the Moore Declaration, bar the Exhibits and all other

documents and Sprint data referenced and/or relied upon in the Moore Declaration and by Sprint

in its Opposition, strike all portions of Sprint’s Opposition reliant on the foregoing should be

stricken, and grant any other relief the Court deems appropriate.

                                               Respectfully submitted,

                                               GORSS MOTELS, INC., individually and as the
                                               representative of a class of similarly-situated
                                               persons

                                         By: /s/ Ryan M. Kelly

                                               Ryan M. Kelly ct30230
                                               ANDERSON + WANCA
                                               3701 Algonquin Road, Suite 500
                                               Rolling Meadows, IL 60008
                                               Telephone: (847) 368-1500
                                               Facsimile: (847) 368-1501
                                               rkelly@andersonwanca.com

                                               Aytan Y. Bellin
                                               BELLIN & ASSOCIATES LLC
         Case 3:17-cv-00546-JAM Document 143 Filed 07/02/20 Page 3 of 3



                                              85 Miles Avenue
                                              White Plaines, NY 10606
                                              Telephone: (914) 358-5345
                                              Facsimile: (212) 571-0284
                                              Aytan.Bellin@bellinlaw.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 1, 2020, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to all attorneys of
record.

                                              /s/ Ryan M. Kelly
